758 F.2d 1398
In the Matter of Jack J. GRYNBERG, Debtor.Jack J. GRYNBERG, Celeste C. Grynberg, Appellants,v.BANCROFT, AVERY & McALISTER;  and Creditors' Committee, Appellees.In the Matter of Celeste C. GRYNBERG, Debtor.Celeste C. GRYNBERG, Appellant,v.BANCROFT, AVERY & McALISTER;  and Creditors' Committee, Appellee.
Nos. 83-1318, 83-1386.
United States Court of Appeals,Tenth Circuit.
April 9, 1985.

Neil E. Ayervais, Denver, Colo.  (Ernest W. Lohf, Lohf & Barnhill, and Jeffrey L. Beattie and William D. Scheid of Law & Scheid, Denver, Colo., with him on briefs), for appellants.
James Ruh of Jensen, Byrne, Parsons & Ruh, Denver, Colo.  (Sandra J. Shapiro and Michele R. McNellis, Bancroft, Avery & McAlister, San Francisco, Cal., with him on briefs), for appellee Bancroft, Avery & McAlister.
Before LOGAN and BREITENSTEIN, Circuit Judges, and O'CONNOR, District Judge.*
PER CURIAM.


1
This matter comes on appeal from a memorandum opinion and order of the district court affirming a bankruptcy court order denying debtors-appellants' applications for release of funds without satisfying attorneys' liens.  We fully agree with the district court's analysis of the facts and its application of the law in this case.  Therefore, for the reasons given by the district court in Grynberg v. Bancroft, Avery & McAlister, 48 B.R. 726 (D.Colo.1985), its judgment is affirmed.



*
 Honorable Earl O'Connor, Chief United States District Judge for the District of Kansas, sitting by designation